1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                    NO. 29,751

10 JAIME ROMAN,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Albert S. “Pat” Murdoch, District Judge

14   Gary K. King, Attorney General
15   Santa Fe, NM
16   M. Anne Kelly, Assistant Attorney General
17   Albuquerque, NM

18 for Appellee

19 Hugh W. Dangler, Chief Public Defender
20 Vicki W. Zelle, Assistant Appellate Defender
21 Santa Fe, NM

22 for Appellant


23                                 MEMORANDUM OPINION

24 GARCIA, Judge.
 1        Pursuant to a plea agreement, Defendant was convicted of driving while

 2 intoxicated (DWI), first offense. The sentencing order contains a provision requiring

 3 him to pay restitution. He challenges this provision on appeal. For the reasons that

 4 follow, we affirm.

 5 BACKGROUND

 6        Pursuant to a plea agreement with the State, Defendant pled guilty to DWI, with

 7 disposition of the charge pursuant to the “First Offender Program with PSR

 8 [presentence report] for restitution purposes.” At the sentencing hearing Defendant

 9 took the position that restitution should not be imposed. The metropolitan court

10 rejected Defendant’s arguments and entered a judgment and sentence which

11 incorporated a provision requiring Defendant to pay $7255.95 in restitution within

12 nine months. Defendant then appealed the imposition of restitution to the district

13 court, which affirmed. An appeal to this Court followed.

14 DISCUSSION

15        As an initial matter, we must determine whether this appeal is properly before

16 us. Generally speaking, “a plea of guilty or nolo contendere, when voluntarily made

17 after advice of counsel and with full understanding of the consequences, waives

18 objections to prior defects in the proceedings and also operates as a waiver of statutory

19 or constitutional rights, including the right to appeal.” State v. Hodge, 118 N.M. 410,


                                               2
 1 414, 882 P.2d 1, 5 (1994). Defendant voluntarily entered his plea, and the State

 2 contends that he is not an aggrieved party for purposes of appeal. However, “a plea

 3 of guilty does not waive jurisdictional errors.” State v. Trujillo, 2007-NMSC-017, ¶

 4 8, 141 N.M. 451, 157 P.3d 16. Therefore, to the extent that the metropolitan court

 5 imposed a sentence outside the scope of its jurisdiction, Defendant is an aggrieved

 6 party. See State v. Gallegos, 2007-NMCA-112, ¶ 21, 142 N.M. 447, 166 P.3d 1101

 7 (holding that a defendant who had pled no contest was nevertheless an aggrieved party

 8 for purposes of appealing an illegal sentence).

 9        The foregoing notwithstanding, the State argues that Defendant waived his right

10 to appeal the restitution component of his sentence because the plea agreement

11 specifically contemplated that restitution would be imposed. However, the plea

12 agreement merely provided that a presentence report would be prepared “for

13 restitution purposes.” This language indicates that restitution would be considered,

14 it does not specify that restitution would be imposed or otherwise required at

15 sentencing. Nor was the ambiguity adequately clarified at the plea hearing. The

16 metropolitan court merely noted that the aforementioned presentence report would be

17 prepared by the probation department, suggested that Defendant would “have to pay

18 restitution,” and added that “we’re going to look into that.” Because both the plea

19 agreement and the metropolitan court’s comments left the ultimate question of


                                             3
 1 restitution open for further developments, Defendant could reasonably have

 2 understood that restitution was a mere potentiality, subject to further investigation and

 3 debate at the sentencing hearing. See generally State v. Fairbanks, 2004-NMCA-005,

 4 ¶ 15, 134 N.M. 783, 82 P.3d 954) (giving effect to a defendant’s reasonable

 5 understanding of an ambiguous plea agreement). Under these circumstances we

 6 conclude that Defendant did not waive his right to challenge the restitution component

 7 of his sentence on appeal. See id. ¶¶ 11, 17-19 (arriving at a similar conclusion under

 8 analogous circumstances).

 9 Jurisdiction

10        Defendant contends that the portion of his sentence requiring him to pay

11 restitution is not statutorily authorized, and therefore beyond the jurisdiction of the

12 sentencing court.

13        “The power of a trial court to sentence is derived exclusively from statute, and

14 we review issues of statutory construction and interpretation de novo.” State v.

15 Wyman, 2008-NMCA-113, ¶ 2, 144 N.M. 701, 191 P.3d 559; cert. quashed,

16 2009-NMCERT-012, 147 N.M. 601, 227 P.3d 91.

17        Defendant’s argument is premised upon the applicability of NMSA 1978,

18 Section 31-17-1 (2005), Subsection A of which specifies as follows:

19        It is the policy of this state that restitution be made by each violator of
20        the Criminal Code . . . to the victims of his criminal activities to the

                                               4
 1        extent that the defendant is reasonably able to do so. This section shall
 2        be interpreted and administered to effectuate this policy.

 3 Because Defendant was convicted of DWI pursuant to NMSA 1978, Section 66-8-102

 4 (2008) (amended 2010), which is an offense under the Motor Vehicle Code rather than

 5 the Criminal Code, Defendant contends that Section 31-17-1 cannot be read to supply

 6 authority for the imposition of restitution.

 7        Although we acknowledge that Section 31-17-1 may only apply to offenses set

 8 forth in the Criminal Code, Section 31-17-1 is not the only statutory provision which

 9 authorizes the courts to order restitution in criminal cases. We have previously held

10 that restitution may be imposed as a condition of probation pursuant to the more

11 general statutory provisions applicable where deferred and suspended sentences are

12 imposed. See State v. Taylor, 104 N.M. 88, 96-97, 717 P.2d 64, 72-73 (Ct. App.

13 1986) (specifically relying on NMSA 1978, Section 31-20-6 (2007), as opposed to

14 Section 31-17-1, to uphold a condition of probation requiring the defendant to pay

15 restitution under the Controlled Substances Act that is not part of the Criminal Code).

16        Insofar as Defendant pled guilty to DWI (first offense) and received a deferred

17 sentence with one year of supervised probation, it was clearly appropriate for the

18 metropolitan court to impose conditions of probation. See generally NMSA 1978, §

19 66-8-102(E) (providing for probation for up to one year upon a first conviction for

20 DWI); State v. Hernandez, 2001-NMCA-057, ¶ 20, 130 N.M. 698, 30 P.3d 387

                                              5
 1 (“Accountability under the DWI statute and the motor vehicle code takes various

 2 forms. One, of course, is the usual criminal sanction of incarceration and fine, along

 3 with the usual probation parole adjuncts of criminal sentencing.” (emphasis added)).

 4 Rehabilitative services are an appropriate condition of probation, see generally § 66-8-

 5 102(E) (providing that a DWI first offender “may be required to participate in [such]

 6 . . . rehabilitative services as the court shall determine to be necessary”). Restitution

 7 is a meaningful and compelling contributor to the rehabilitation process. See State v.

 8 Lack, 98 N.M. 500, 505-06, 650 P.2d 22, 27-28 (Ct. App. 1982); see also State v.

 9 Palmer, 1998-NMCA-052, ¶ 17, 125 N.M. 86, 957 P.2d 71 (observing that restitution

10 serves rehabilitative purposes insofar as requiring a defendant to repay the costs

11 society has incurred as a result of his criminal misconduct constitutes an effective way

12 of awakening a sense of social responsibility). We reject Defendant’s contention that

13 restitution under Section 31-20-6 was unauthorized in this case.

14        In his briefs to this Court we understand Defendant to argue that all of the

15 pertinent statutory authorities should be harmonized by reading every provision and

16 limitation associated with Section 31-17-1 into every other provision which authorizes

17 the imposition of restitution as a condition of probation. We reject this approach on

18 grounds that it is inconsistent with our existing jurisprudence. See State v. Ellis, 120

19 N.M. 709, 712, 905 P.2d 747, 750 (Ct. App. 1995) (observing that Section 31-20-6


                                               6
 1 provides “broad discretion to order restitution as a condition of probation, irrespective

 2 of Section 31-17-1” (emphasis added)); see, e.g., Taylor, 104 N.M. at 96-97, 717 P.2d
3 at 72-73 (avoiding the application of certain limitations associated with Section 31-17-

 4 1 by relying instead upon Section 31-20-6 as the basis for the imposition of restitution

 5 as a condition of probation). Accordingly, we conclude that the imposition of

 6 restitution was statutorily authorized in this case.

 7 Due Process

 8        Defendant further contends that restitution was imposed in violation of his due

 9 process rights in several respects.

10        We apply de novo review. State v. Tafoya, 2010-NMCA-010, ¶ 7, 147 N.M.
11 602, 227 P.3d 92 (filed 2009) (citing N.M. Bd. of Veterinary Med. v. Riegger,

12 2007-NMSC-044, ¶ 27, 142 N.M. 248, 164 P.3d 947, for the proposition that the

13 appellate courts “review questions of constitutional law and constitutional rights, such

14 as due process protections, de novo”).

15        First, Defendant argues that restitution was improperly imposed because the

16 only individual who came forward seeking restitution was not a victim. The evidence

17 was presented by the owner’s spouse. However, as the district court noted, neither the

18 record nor the transcript indicate that Defendant advanced this argument below. As

19 a result, it is not properly before us. See State v. Steven B., 2004-NMCA-086, ¶ 26,


                                               7
 1 136 N.M. 111, 94 P.3d 854 (stating the general proposition that matters not raised in

 2 the trial court may not be raised for the first time on appeal). Defendant’s argument

 3 is also premised on specific language appearing in Section 31-17-1. As described in

 4 the preceding portion of our analysis, the restitution component of Defendant’s

 5 sentence is not premised upon Section 31-17-1. Therefore, we agree with the district

 6 court’s ruling on this issue.

 7        Second, Defendant challenges the portion of the restitution which corresponds

 8 with the destruction of the vehicle on grounds that either the victims or the towing

 9 company were partially or wholly to blame, and further contends that the evidence

10 was insufficient to support the sum imposed. However, Defendant failed to develop

11 any evidentiary basis for the application of the suggested principles of comparative

12 liability below. With respect to the sufficiency of the evidence, documents and

13 testimony were presented to the court in support of the entire $7255.95 sum awarded.

14 Although we understand Defendant to take issue with the relative informality of the

15 evidentiary showing at sentencing, “strict evidentiary rules . . . are not rigidly

16 applicable to sentencing hearings.” Lack, 98 N.M. at 508, 650 P.2d at 30. Where

17 evidence is presented for restitution purposes at sentencing, the defendant must be

18 “given an opportunity to controvert.” Id. In the present case, Defendant was given

19 his opportunity to present controverting evidence to be considered and weighed by the


                                             8
 1 metropolitan court. We conclude that Defendant’s arguments provide no basis for

 2 reversal.

 3        Finally, Defendant contends that restitution was improperly imposed despite his

 4 inability to pay. We acknowledge that principles of due process and equal protection

 5 require that ability to pay be considered. See Lack, 98 N.M. at 507, 650 P.2d at 29

 6 (indicating that inquiry into a defendant’s ability to pay restitution is required by due

 7 process); and see generally State v. Jimenez, 111 N.M. 782, 786, 810 P.2d 801, 805

 8 (1991) (observing that the different treatment of individuals based on ability to pay

 9 restitution as a condition of probation invokes due process and equal protection

10 concerns). However, we find no indication Defendant presented evidence that he was

11 unable to pay; he merely contended that a payment plan needed to be set up for the

12 amount he is able to pay. Despite Defendant’s claim that he was “blindsided” by the

13 amount imposed, the record clearly reflects that a letter was submitted well in advance

14 of the sentencing hearing in which the sum of $8000 was claimed.

15        Additionally, the metropolitan court also had before it a presentence report,

16 which should have been available to Defendant. See Lack, 98 N.M. at 509, 650 P.2d
17 at 31 (observing that “where . . . the trial judge orders a presentence report, the

18 defendant has a right to prior opportunity to review its contents,” and holding that in

19 light of the availability of such a presentence report, the defendant’s due process right


                                               9
 1 to prior notice with respect to restitution was satisfied); see also Palmer,

 2 1998-NMCA-052, ¶¶ 15-16 (“the district court was in the best position [to address]

 3 the presentence report to determine [d]efendant’s ability to pay” where its content is

 4 unknown and defendant failed in his obligation to bring the report forth as part of the

 5 record for review). Since the presentence report does not appear in the record before

 6 us, and because the metropolitan court “was in the best position based upon the

 7 information in the presentencing report to determine Defendant’s ability to pay,”

 8 Palmer, 1998-NMCA-052, ¶ 16, we will not second-guess the court’s ultimate

 9 determination on appeal.          See Lujan ex rel. Lujan v. Casados-Lujan,

10 2004-NMCA-036, ¶ 20, 135 N.M. 285, 87 P.3d 1067 (“Bedrock principles of

11 appellate law dictate that matters not of record present no issue for review, that there

12 is a presumption of regularity in the proceedings below, and that error must be clearly

13 demonstrated.” (emphasis added)).

14 CONCLUSION

15        For the foregoing reasons, we affirm.

16        IT IS SO ORDERED.


17                                                 ______________________________
18                                                 TIMOTHY L. GARCIA, Judge




                                              10
1 WE CONCUR:


2 _________________________________
3 CYNTHIA A. FRY, Chief Judge


4 _________________________________
5 JAMES W. WECHSLER, Judge




                                  11